PER CURIAM.
Donald A. Williams seeks a petition for mandamus ordering the trial court to provide him with an evidentiary hearing on his motion to correct an illegal sentence. Williams seeks to attack the factual basis for imposition of the three-year mandatory minimum sentence for firearm possession, and does not allege that his sentence exceeded the maximum authorized by law. Thus, Florida Rule of Criminal Procedure 3.850, rather than rule 3.800, is the proper procedural vehicle for Williams to challenge the mandatory minimum sentence. Williams was convicted in 1989, and because the two-year limitations period to file a motion pursuant to rule 3.850 has expired, we deny Williams’ petition for mandamus. See Bradley v. State, 3 So.3d 1168, 1170 (Fla.2009); Leath v. State, 805 So.2d 956, 957 (Fla. 2d DCA 2001).